UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00051 SELECTED AMERICAN SHARES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 ITEM 1. REPORT TO STOCKHOLDERS SELECTED FUNDS Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance: Selected American Shares 3 Selected International Fund 5 Fund Overview: Selected American Shares 7 Selected International Fund 9 Selected Daily Government Fund 11 Expense Example 12 Schedule of Investments: Selected American Shares 14 Selected International Fund 18 Selected Daily Government Fund 21 Statements of Assets and Liabilities 23 Statements of Operations 25 Statements of Changes in Net Assets 26 Notes to Financial Statements 28 Financial Highlights 37 Report of Independent Registered Public Accounting Firm 39 Federal Income Tax Information 40 Privacy Notice and Householding 41 Directors and Officers 42 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Selected Funds prospectus, which contains more information about investment strategies, risks, fees, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Selected Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.In addition, Selected Daily Government Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP.The Funds’ Form N-Q and Selected Daily Government Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-243-1575, on the Funds’ website at www.selectedfunds.com, and on the SEC’s website at www.sec.gov.The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. SELECTED FUNDS Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors/Trustees of the Selected Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports, we include all of the required quantitative information, such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution.Also included is a list of positions opened and closed. In addition, we produce a Manager Commentary for certain funds, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on the Funds’ website at www.selectedfunds.com or by calling 1-800-243-1575. It is with regret that we inform you that Jerome (Jerry) Hass passed away on January 21, 2013. For more than 15 years, Jerry has zealously and effectively served the Funds and their shareholders as an independent director, for many years serving as Chair of the Trading and Brokerage Committee and as an active member of the Investment Committee. He will be missed. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, James J. McMonagle Chairman Christopher C. Davis President & Portfolio Manager Kenneth C. Feinberg Portfolio Manager February 4, 2013 2 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. Management’s Discussion of Fund Performance Performance Overview Selected American Shares’ Class S shares delivered a total return on net asset value of 12.82% (Class D shares returned 13.19%) for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 16.00%. The Index turned in a strong performance with individual sectors1 within the Index increasing by as much as 30% (Financials) or as little as 1% (Utilities). The sectors within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest (but still positive) performance over the year were Utilities and Energy. Factors Impacting the Fund’s Performance Energy companies were the most important detractor2 from the Fund’s performance. The Fund’s Energy companies under-performed the corresponding sector within the Index and had a slightly lower relative average weighting in this weaker performing sector. EOG Resources3 was among the most important contributors to performance. Canadian Natural Resources, Occidental Petroleum, OGX Petroleo e Gas Participacoes, and Devon Energy were among the most important detractors from performance.The Fund no longer owns OGX Petroleo e Gas Participacoes. Consumer Discretionary companies contributed to the Fund’s absolute performance, but detracted from its performance relative to the Index. The Fund’s Consumer Discretionary companies under-performed the corresponding sector within the Index and had a lower relative average weighting in this stronger performing sector. Walt Disney was among the most important contributors to performance. Groupon and Bed Bath & Beyond were among the most important detractors from performance. Financial companies were the most important contributor to the Fund’s absolute performance, but detracted from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting in this stronger performing sector. Wells Fargo, Bank of New York Mellon, and American Express were among the most important contributors to performance. Julius Baer and Fairfax Financial Holdings were among the most important detractors from performance. Consumer Staple companies were also important contributors to the Fund’s performance. The Fund’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Costco Wholesale, CVS Caremark, and Diageo were among the most important contributors to performance. The Fund had approximately 18% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies under-performed the domestic companies held by the Fund. Selected American Shares’ investment objective is to achieve both capital growth and income. In the current market environment, we expect that income will be low. There can be no assurance that the Fund will achieve its objective. Selected American Shares’ principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. – (CONTINUED) Management’s Discussion of Fund Performance Comparison of a $10,000 investment in Selected American Shares Class S versus the Standard & Poor’s 500® Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Class D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 12.82% (0.65)% 6.53% N/A 0.95% 0.95% Class D 13.19% (0.32)% N/A 4.27% 0.61% 0.61% Standard & Poor’s 500® Index 16.00% 1.66% 7.10% 5.02% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Selected American Shares contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 4 SELECTED FUNDS SELECTED INTERNATIONAL FUND, INC. Management’s Discussion of Fund Performance Performance Overview Selected International Fund’s Class S shares delivered a total return on net asset value of 18.29% (Class D shares returned 18.90%) for the year ended December 31, 2012. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA (“Index”) returned 16.83%. The Index turned in a strong performance with individual sectors1 within the Index increasing by as much as 30% (Financials) or as little as 2% (Energy). The sectors within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest (but still positive) performance over the year were Energy and Utilities.As of December 31, 2012, the Fund had approximately 96% of its net assets invested in foreign companies, 3% in U.S. companies, and 1% in other assets and liabilities. Factors Impacting the Fund’s Performance Consumer Discretionary companies were the most important contributor2 to the Fund’s performance. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index and had an approximately equal relative average weighting in this stronger performing sector. Compagnie Financiere Richemont3 was among the most important contributors to performance. Health Care companies were the second most important contributor to the Fund’s performance. The Fund’s Health Care companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Essilor, Roche Holding, Sinovac Biotech, and Sinopharm were among the most important contributors to performance. Consumer Staple companies were also an important contributor to the Fund’s performance. The Fund’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Heineken and Brazil Pharma were among the most important contributors to performance. Energy companies were the most important detractorfrom the Fund’s absolute performance, but contributed to the Fund’s performance relative to the Index. The Fund’s Energy companies under-performed the corresponding sector within the Index, but benefited from a lower relative average weighting in this weaker performing sector. OGX Petroleo e Gas Participacoes was among the most important detractors from performance.The Fund no longer owns OGX Petroleo e Gas Participacoes. Financial companies made positive contributions to the Fund’s absolute performance, but were the most important detractor from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index and had a lower relative average weighting in this stronger performing sector. CETIP, Fairfax Financial Holdings, CNinsure, and Banco Santander were among the most important detractors from performance.The Fund no longer holds Banco Santander. Other important contributors to the Fund’s performance included Schneider Electric, Greatview Aseptic Packaging, and Schindler Holding. Other important detractors from the Fund’s performance included Sino-Forest, China Shipping, Shanghai Electric Group, NetEase, and LLX Logistica.The Fund no longer holds Sino-Forest, China Shipping, Shanghai Electric Group, or LLX Logistica. Selected International Fund’s investment objective is capital growth. There can be no assurance that the Fund will achieve its objective. Selected International Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 SELECTED FUNDS SELECTED INTERNATIONAL FUND, INC. – (CONTINUED) Management’s Discussion of Fund Performance Comparison of a $10,000 investment in Selected International Fund Class S versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Class D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 18.29% (3.63)% 5.13% N/A 1.52% 1.52% Class D 18.90% (3.14)% N/A 1.96% 0.88% 0.88% MSCI ACWI® ex USA 16.83% (2.89)% 9.74% 6.82% On May 1, 2011, the Fund changed its name from Selected Special Shares to Selected International Fund and changed its investment strategy from investing primarily in domestic equity securities to investing primarily in foreign equity securities.Performance prior to that date is unlikely to be relevant to future performance. The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Selected International Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 6 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. Fund Overview December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 78.59% Diversified Financials 18.11% 6.45% Common Stock (Foreign) 17.73% Insurance 12.71% 3.99% Convertible Bonds (Foreign) 0.04% Food & Staples Retailing 11.02% 2.35% Short-Term Investments 1.47% Energy 9.75% 10.94% Other Assets & Liabilities 2.17% Information Technology 9.45% 18.96% 100.00% Materials 7.67% 3.61% Banks 5.97% 2.84% Food, Beverage & Tobacco 5.96% 5.91% Retailing 5.75% 4.13% Transportation 3.03% 1.62% Health Care 2.84% 12.38% Media 2.54% 3.54% Capital Goods 1.40% 7.80% Real Estate 1.14% 2.25% Commercial & Professional Services 1.11% 0.67% Other 0.83% 11.74% Automobiles & Components 0.72% 0.82% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) CVS Caremark Corp. Food & Staples Retailing 6.09% Wells Fargo & Co. Commercial Banks 5.76% American Express Co. Consumer Finance 5.51% Bank of New York Mellon Corp. Capital Markets 4.87% Google Inc., Class A Software & Services 4.29% Costco Wholesale Corp. Food & Staples Retailing 4.22% Berkshire Hathaway Inc., Class A Property & Casualty Insurance 3.07% EOG Resources, Inc. Energy 2.74% Loews Corp. Multi-line Insurance 2.70% Bed Bath & Beyond Inc. Retailing 2.69% 7 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. – (CONTINUED) Fund Overview December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 0.40% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Emerson Electric Co. Capital Goods 05/02/12 0.43% Groupon, Inc. Retailing 03/14/12 0.17% International Business Machines Corp. Software & Services 11/07/12 0.33% Laboratory Corp. of America Holdings Health Care Equipment & Services 10/25/12 0.12% Sysco Corp. Food & Staples Retailing 03/06/12 0.30% Tiffany & Co. Retailing 01/23/12 0.32% Walgreen Co. Food & Staples Retailing 01/24/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $20,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) Baxter International Inc. Health Care Equipment & Services 07/13/12 $ Becton, Dickinson and Co. Health Care Equipment & Services 06/15/12 China Coal Energy Co., Ltd. - H Energy 10/11/12 China Shipping Development Co., Ltd. - H Transportation 10/16/12 Expedia, Inc. Retailing 11/20/12 Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences 07/03/12 Kraft Foods Inc., Class A Food, Beverage & Tobacco 06/18/12 9,284,346 Li & Fung Ltd. Retailing 08/10/12 2,759,811 LLX Logistica S.A. Transportation 06/15/12 (775,285) Lockheed Martin Corp. Capital Goods 07/18/12 Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 07/09/12 MMX Mineracao e Metalicos S.A., Pfd. Materials 02/02/12 203,023 OGX Petroleo e Gas Participacoes S.A. Energy 12/28/12 Roche Holding AG - Genusschein Pharmaceuticals, Biotechnology & Life Sciences 07/20/12 Sealed Air Corp. Materials 11/13/12 Sino-Forest Corp. Materials 07/10/12 Sino-Forest Corp., Restricted Materials 07/10/12 (2,309,643) Transatlantic Holdings, Inc. Reinsurance 03/06/12 1,704,545 TripAdvisor Inc. Retailing 04/17/12 Walgreen Co. Food & Staples Retailing 11/20/12 536,200 8 SELECTED FUNDS SELECTED INTERNATIONAL FUND, INC. Fund Overview December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Stock Holdings) Fund MSCI ACWI® ex USA Common Stock (Foreign) 96.29% Health Care 14.13% 7.14% Common Stock (U.S.) 2.84% Capital Goods 12.72% 7.53% Other Assets & Liabilities 0.87% Food, Beverage & Tobacco 10.72% 6.87% 100.00% Materials 8.37% 10.97% Transportation 8.27% 2.22% Consumer Durables & Apparel 6.70% 1.68% Diversified Financials 5.08% 2.90% Real Estate 4.69% 3.25% Banks 4.51% 15.27% Energy 3.94% 10.28% Telecommunication Services 3.80% 5.44% Food & Staples Retailing 3.68% 2.22% Information Technology 3.34% 6.36% Commercial & Professional Services 2.86% 0.85% Media 2.63% 1.29% Consumer Services 2.37% 0.96% Other 2.19% 14.77% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 12/31/12 Stock Holdings) (% of Fund’s 12/31/12 Net Assets) Switzerland 27.90 % Compagnie Financiere Richemont S.A., Bearer Shares, Unit A 5.85 % China 22.94 % Heineken Holding N.V. 5.67 % France 9.15 % Kuehne & Nagel International AG 5.65 % Netherlands 6.52 % Schneider Electric S.A. 5.18 % Mexico 6.43 % Hang Lung Group Ltd. 4.65 % Hong Kong 4.69 % Schindler Holding AG - Participation Certificate 4.53 % Brazil 4.68 % Roche Holding AG - Genusschein 4.05 % United Kingdom 4.13 % Tenaris S.A., ADR 3.90 % Italy 3.94 % Essilor International S.A. 3.89 % Canada 2.98 % America Movil S.A.B. de C.V., Series L, ADR 3.77 % United States 2.86 % Belgium 2.72 % Germany 1.06 % 100.00 % 9 SELECTED FUNDS SELECTED INTERNATIONAL FUND, INC. – (CONTINUED) Fund Overview December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 2.00% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Brenntag AG Capital Goods 07/20/12 1.05% CETIP S.A. - Mercados Organizados Capital Markets 02/28/12 0.99% Ctrip.com International, Ltd., ADR Consumer Services 05/30/12 2.35% Vipshop Holdings Ltd., ADS Retailing 03/23/12 0.80% Positions Closed (01/01/12-12/31/12) (Losses greater than $1,000,000 are highlighted) Date of Realized Security Industry Final Sale Loss Banco Santander Brasil S.A., ADS Commercial Banks 05/16/12 $ China Shipping Development Co., Ltd. - H Transportation 10/16/12 Itau Unibanco Holding S.A., ADR Commercial Banks 05/16/12 LLX Logistica S.A. Transportation 12/17/12 MMX Mineracao e Metalicos S.A., Pfd. Materials 12/27/12 OGX Petroleo e Gas Participacoes S.A. Energy 12/28/12 Shanghai Electric Group Co. Ltd. - H Capital Goods 08/02/12 Sino-Forest Corp. Materials 07/10/12 Vale S.A., ADR Materials 05/04/12 10 SELECTED FUNDS SELECTED CAPITAL PRESERVATION TRUST - SELECTED DAILY GOVERNMENT FUND Fund Overview December 31, 2012 Portfolio Composition Maturity Diversification (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Portfolio Holdings) Repurchase Agreements 43.33% 0-30 Days 78.72% Federal Home Loan Bank 28.09% 31-90 Days 10.73% Federal Farm Credit Bank 11.76% 91-180 Days 9.10% Freddie Mac 7.67% 181-397 Days 1.45% Private Export Funding 3.89% 100.00% Fannie Mae 3.56% Other Agencies 0.19% Other Assets & Liabilities 1.51% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification table are considered to be the effective maturities, based on the reset dates of the securities’ variable rates.See the Fund’s Schedule of Investments for a listing of the floating rate securities. 11 SELECTED FUNDS Expense Example Example As a shareholder of each Fund, you incur ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.As a shareholder of Selected International Fund, you may also incur transaction costs, which consist of redemption fees, if any.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended December 31, 2012. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your cost would have been higher. 12 SELECTED FUNDS Expense Example – (Continued) Beginning Ending Expenses Paid Account Value Account Value During Period* (07/01/12) (12/31/12) (07/01/12-12/31/12) Selected American Shares Class S (annualized expense ratio 0.95%**) Actual Hypothetical Class D (annualized expense ratio 0.61%**) Actual Hypothetical Selected International Fund Class S (annualized expense ratio 1.49%**) Actual Hypothetical Class D (annualized expense ratio 0.87%**) Actual Hypothetical Selected Daily Government Fund Class S (annualized expense ratio 0.21%**) Actual Hypothetical Class D (annualized expense ratio 0.21%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class’s annualized operating expense ratio, multiplied by the average account valueover the period, multiplied by 184/366 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements and/or waivers from the Adviser and/or Distributor. 13 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. Schedule of Investments December 31, 2012 Shares Value (Note 1) COMMON STOCK – (96.32%) CONSUMER DISCRETIONARY – (9.12%) Automobiles & Components – (0.69%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.44%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.45%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (5.54%) Bed Bath & Beyond Inc.* CarMax, Inc.* Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (16.55%) Food & Staples Retailing – (10.61%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (5.75%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.19%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (9.39%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd. Total Energy 14 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. - (CONTINUED) Schedule of Investments December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (36.55%) Banks – (5.76%) Commercial Banks – (5.76%) Wells Fargo & Co. $ Diversified Financials – (17.45%) Capital Markets – (10.18%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.51%) American Express Co. Diversified Financial Services – (1.76%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (12.24%) Insurance Brokers – (0.21%) Aon PLC Multi-line Insurance – (3.52%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada) (a) Loews Corp. Property & Casualty Insurance – (6.56%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. Reinsurance – (1.95%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.10%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (2.73%) Health Care Equipment & Services – (2.03%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* 15 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. - (CONTINUED) Schedule of Investments December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (0.70%) Agilent Technologies, Inc. $ Pfizer Inc. Total Health Care INDUSTRIALS – (5.33%) Capital Goods – (1.35%) Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (1.07%) Iron Mountain Inc. Transportation – (2.91%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (9.11%) Semiconductors & Semiconductor Equipment – (1.82%) Intel Corp. Texas Instruments Inc. Software & Services – (6.99%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.30%) Hewlett-Packard Co. Total Information Technology MATERIALS – (7.35%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (0.19%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $3,056,323,192) 16 SELECTED FUNDS SELECTED AMERICAN SHARES, INC. - (CONTINUED) Schedule of Investments December 31, 2012 Principal Value (Note 1) CONVERTIBLE BONDS – (0.04%) MATERIALS – (0.04%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b)(c) $ $ TOTAL CONVERTIBLE BONDS – (Identified cost $15,365,000) SHORT-TERM INVESTMENTS – (1.47%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $34,017,340 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $34,697,340) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $44,283,664 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $45,168,660) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $78,300,000) Total Investments – (97.83%) – (Identified cost $3,149,988,192) – (d) Other Assets Less Liabilities – (2.17%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $14,137,258 or 0.27% of the Fund’s net assets as of December 31, 2012. (b) This security is in default and is not accruing income. The interest rate shown is the original, contractual interest rate.See Note 1 of the Notes to Financial Statements. (c) Restricted Security – See Note 8 of the Notes to Financial Statements. (d)
